DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 54, and 56-69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2004/0237822 A1 to Boland et al. (hereinafter “Boland”) (previously of record) in view of US 2006/0156978 A1 to Lipson et al. (hereinafter “Lipson”).

Interpretation 1: Regarding claim 1, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the tissue defect (see [0045]), ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be substrate and thus the printer head does not need to be moved, as per [0044]; the printhead does not move relative to the substrate (rather, the substrate moves relative to the printhead) – under this interpretation, the claim specifically calls for movement of the printhead relative to the substrate: thus the frame of reference is the substrate and whether or not the printhead moves relative to the substrate, since the printhead is stationary the printhead itself cannot move relative to the substrate), thereby forming a bio-ink layer (see [0056]-[0057]); and iii) repeating step ii a plurality of times without moving the printhead relative to the substrate between repeated steps (see [0060]-[0061] and [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]), wherein the tissue defect can be a muscular defect (see [0046]). 
Interpretation 2: Regarding claim 1, Boland discloses (see abstract; Figs. 1-4; [0002]-[0009]; [0032]-[0073]) a method of printing a bio-ink layer onto a tissue defect (see at least [0006]-[0008], [0060] & [0073]), comprising: i) positioning a printhead (110) comprising a plurality of rows comprising a plurality of print nozzles (125) (see Fig. 2 and [0037]; as shown, 3 rows of 3 nozzles), such that at least one print nozzle of the plurality of print nozzles is within 5 cm of the substrate (see [0045]), ii) ejecting a bio-ink through the at least one print nozzle onto the substrate (see Fig. 4; [0038]-[0042] & [0056]-[0057]) without movement of the printhead relative to the substrate (see [0036], in the embodiment where "the printer head 110 may be stationary"), thereby forming a bio-ink layer (see [0056]-[0057]); and iii) repeating step ii a plurality of times without moving the printhead relative to the substrate between repeated steps (see [0060]-[0061] and [0036], in the embodiment where "the printer head 110 may be stationary", especially where the printer head may be stationary because the feed mechanism moves the substrate and thus the printer head does not need to be moved, as per [0044]) wherein the substrate
Under this second interpretation, if it is interpreted that the phrase “without movement of the printhead relative to the tissue defect” also refers to any relative movement of either the printhead and/or the substrate relative to the other element, Boland would still render obvious the claimed invention.  As discussed at [0036], the printhead need not be moveable, but rather may be stationary.  The feed mechanism allows for printing a bio-ink layer which is larger than the area represented by the array of print nozzles.  However, it is entirely possible, and readily apparent to one of ordinary skilled in the art reading Boland’s disclosure, to desire to print a bio-ink layer which is equal to or smaller than the area represented by the array of print nozzles.  In fact, although shown as nine nozzles (see Fig. 2 and [0037]), Boland’s disclosure suggests that a plurality of nozzles could be used, including more than nine (see [0037]).  Thus, given the area of the print nozzles and their deposition “reach”, it is entirely predictable and possible that if one desired to print a bio-ink layer or layers having an area smaller than the area represented by the array of print nozzles, then there would be no need to move the feed mechanism because the entire desired size of the layer would be depositable by the print nozzles as currently configured.  Thus there would be no relative movement between either the printhead or the substrate relative to the other.  Further, there would be no need to move either the printhead or the substrate prior to repeating the step of ejecting the bio-ink to form the bio-ink layer a plurality of times. Therefore, it would have been obvious to one having ordinary skill in the art, at the time invention was made, to modify Boland’s method by not moving the printhead relative to the substrate (or the substrate relative to the printhead), because one of ordinary skill in the art would recognize that there would not need to be any relative movement between the printhead and the substrate
Boland further discloses (claim 54) wherein at least a portion of the plurality of print nozzles do not converge on a point (see Figs. 2/4, the nozzles do not converge on a point); (claim 57) wherein the printhead is mounted on a robotic arm (body 112) for positioning the printhead relative to the substrate (see Fig. 1 and [0036] & [0069]-[0072]); (claim 58) further comprising controlling the robotic arm by a computer system (see [0069]-[0072]); (claim 59) wherein the printhead comprises a piezoelectric ink-jet printhead (see [0034] & [0039]); (claim 60) wherein the plurality of print nozzles are mounted in fixed positions relative to one another (see Fig. 2 and [0037]); (claim 61) wherein the printhead comprises an area that is greater than an area of the substrate (see Fig. 4, the entire area of printhead 110 is greater than any particular defined area of a substrate, see also [0062]); (claims 62-63) wherein a diameter of the at least one print nozzle is between 5 micrometers or 120 micrometers and 150 micrometers (see [0040]); (claim 64) further comprising blocking a portion of the plurality of print nozzles from ejecting the bio-ink by applying a mask (see [0066]-[0072], for example, by using the computer to only eject from a particular nozzle by blocking the ejection of other nozzles, as per [0072]); (claim 65) wherein ejecting the bio-ink from the at least one print nozzle comprises ejecting a volume of bio-ink that is between 1 picoliter and 1 nanoliter (see [0048]/[0068]); (claim 66) wherein the plurality of print nozzles are in a parallel configuration (see Fig. 2); (claim 69) wherein the plurality of print nozzles are not in the same plane (see [0040]-[0041], depending on the cell type, different shapes/sizes of deposition portion 133 can be used, thus, the removable attachment allows various types of deposition portions (i.e., those having different shapes or sizes) to be used (see [0041]), therefore, different shaped/sized deposition portions would result in print nozzles not all being in the same plane; alternatively, the "plane" could be defined as being in the X-z direction (refer to Fig. 1) such that 3 nozzles in Fig. 2 are in a single plane defined along the x-z direction where the other 6 nozzles would not be in said plane).
Boland does not disclose, with respect to claim 1, wherein the substrate is a tissue defect such that the bio-ink is ejected through the at least one print nozzle directly
Lipson discloses, in the same field of endeavor, a method of printing a bio-ink layer onto a tissue defect (see at least [0064] and [0138]) comprising ejecting a bio-ink through a print nozzle, wherein the method can be used for in vitro as well as in vivo fabrication (see [0015]), wherein the material deposition tool comprises a receptacle 306 that is intended to receive material dispensed from  the material deposition tool, wherein receptacle 306 may be a substrate used for in vitro fabrication or alternatively, to support in vivo fabrication, receptacle 306 may be or contain part or all of the body of an organism which assists the material dispensing process directly to the body of the organism (see [0112]), and wherein the defect may be an osteochondral defect (see [0157]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of dispensing Boland’s bio-ink in vivo instead of in vitro by applying the bio-ink directly to a tissue defect by using Lipson’s technique of the substrate being interchangeable with a receptacle for containing part or all of the organism’s body to allow the bio-ink to be deposited directly onto the defect in vivo, since Lipson discloses that in vitro application onto a substrate (as disclosed by Boland) can be adapted easily to in vivo application directly onto the tissue defect of an organism, and therefore modifying Boland’s method so that the bio-ink is deposited directly onto the defect would have yielded a predictable result to one of ordinary skill in the art. 

With respect to claim 56, the combination of Boland and Lipson is silent as to the spacing between two print nozzles in the two-dimensional array of nozzles being between 5 and 500 micrometers. In fact, Boland is silent as to the spacing in its entirety. However, before the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the spacing between the two print nozzles be between 5 and 500 micrometers because Applicant 
With respect to claims 67-68, the combination of Boland and Lipson fails to specifically disclose wherein the plurality of print nozzles are in a diverging and/or non-parallel configuration.  Rather, Boland shows a parallel configuration. However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the nozzles diverge in a non-parallel configuration because Applicant has not disclosed that the particular claimed spacing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant's specification as filed merely lists this configuration as being an alternative configuration to a parallel configuration (Fig. 3; [0039]), but does not explain that this particular spacing provides an advantage, is used for a particular purpose, or solves a stated problem (see [0039]). One of ordinary skill in the art, furthermore, would have expected Boland's apparatus, and Applicant's invention, to perform equally well with either the parallel nozzle configuration taught by Boland or the claimed diverging, non-parallel configuration because both configurations would perform the same function of depositing or printing a bio-ink onto a substrate.  Therefore, it would have been 

Response to Arguments
Applicant’s arguments with respect to claims 1, 54, and 56-69 have been considered but are moot in view of the new grounds of rejection.
Applicant alleges that Boland does not teach a method of ejecting a bio-ink directly onto a tissue defect, and therefore does not anticipate claim 1 as amended.  However, a new grounds of rejection has been formulated above where Boland is no longer the sole reference used in the rejection – rather, Lipson is cited as teaching why it would be obvious to modify Boland’s method to eject the bio-ink directly onto the tissue defect.  Therefore, Applicant’s arguments with respect to Boland alone as an anticipatory reference (or under 103 depending on the interpretation) are moot in view of the new grounds of rejection including Lipson.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771